t c memo united_states tax_court woody f lemons petitioner v commissioner of internal revenue respondent paula s lemons petitioner v commissioner of internal revenue respondent docket nos filed date john d copeland and s cameron graber for petitioners henry c griego for respondent memorandum findings_of_fact and opinion whalen judge respondent determined deficiencies in and additions to the federal_income_tax of each petitioner as follows woody f lemons docket no year deficiency dollar_figure big_number big_number additions to tax sec sec_6651 a sec_6661 1dollar_figure dollar_figure big_number big_number -- -- -- paula s lemons docket no year deficiency dollar_figure big_number big_number additions to tax sec_6653 sec_6661 sec_6651 1dollar_figure big_number dollar_figure big_number big_number -- -- dollar_figure 1plu sec_50 percent of the interest due with respect to the portion of the underpayment attributable to negligence all section references are to the internal_revenue_code as in effect during the years in issue after concessions the issues for decision are whether petitioners are entitled to an ordinary_loss or to a capital_loss due to the fact that eight memberships in the moonlight beach club inc owned by mr lemons became worthless in whether petitioners are entitled to deduct as an ordinary and necessary business_expense under sec_162 the annual dues which mr lemons allegedly paid in to the moonlight beach club inc by reason of his ownership of the eight club memberships whether petitioners' deductions of losses from various partnerships in and should be disallowed whether petitioners are entitled to deduct in their basis in the stock of windsor resources inc on the ground that the stock became worthless during the year and whether the self-employment_tax reported by mr lemons should be adjusted as determined by respondent in the notice_of_deficiency and whether the self-employment_tax reported by mrs lemons should be adjusted even though no adjustment was made in the notice_of_deficiency findings_of_fact the parties have stipulated some of the facts the stipulation of facts filed by the parties and the accompanying exhibits are incorporated herein by this reference petitioners are married individuals who filed separate returns for each of the years in issue respondent issued a separate notice_of_deficiency to each petitioner and each filed a petition for redetermination of the deficiency in this court at the time they filed their petitions both petitioners resided in the state of texas the two cases were consolidated pursuant to rule all rule references are to the tax_court rules_of_practice and procedure throughout this opinion all references to petitioner are to mr woody f lemons petitioner received a degree in finance and banking from texas tech university in after graduation petitioner was employed until by shell oil as a financial analyst he then became employed by vernon savings loan vernon in he became vernon's president and chairman of its board petitioner left vernon's employ in date for general background regarding petitioner and others involved in these cases see 835_f2d_554 5th cir little v commissioner tcmemo_1996_270 moonlight beach club issue during mr don r dixon a real_estate developer in dallas texas bought a controlling_interest in vernon's stock several months later he transferred the stock to a wholly owned company dondi financial inc that was formed for the purpose of holding the stock after acquiring vernon mr dixon caused all of his controlled corporations engaged in the real_estate development business to be merged into or acquired by vernon he then formed dondi associates inc dondi associates a texas corporation that was owned by members of his family for the purpose of engaging in real_estate development at some time during the early 1980's mr dixon learned of beachfront property located in encinitas california a town north of san diego the property consisted of two contiguous parcels of land the moonlight beach property an old beach house servants' quarters and a detached garage stood on one parcel the other parcel consisting of approximately big_number square feet was vacant mr dixon believed that he could develop the property by constructing a complex of six villas and other amenities on the vacant parcel and by remodeling the beach house into a luxury duplex initially mr dixon envisioned selling the six villas in so-called time-share units however based on discussions with lawyers and accountants who did not believe that the project could qualify under california laws regulating the sale of time-share units mr dixon decided to change the structure of the project and to use a membership approach under which a limited_partnership or nonprofit corporation would purchase the six villas and would sell club memberships to the public this structure was similar to the time-share approach in that each club membership would entitle its holder to use the club's facilities for a certain number of days per year an integral part of the project was that the entire cost of acquiring and developing both parcels of property would be financed by the sale of the six villas to be constructed on the vacant parcel after the development and sale of the six villas the developers would own the luxury duplex and the land making up the first parcel free and clear as one of the first steps in acquiring and developing the subject property mr dixon agreed with the owner of a california construction company mr walter j van boxtel to form a partnership the moonlight beach venture here- inafter referred to as the joint_venture on date dondi properties inc dondi properties a texas corporation organized by mr dixon and value plus industries inc value plus mr van boxtel's construc- tion company executed the moonlight beach joint_venture agreement joint_venture agreement dondi properties took an 80-percent interest in the joint_venture and value plus took a 20-percent interest the joint_venture agreement states that mr van boxtel and his wife had entered into a contract dated date to purchase certain property described as lot sec_4 and including a closed street and alley in encinitas pitchers subdivision of the city of encinitas california the joint_venture agreement describes the purposes of the venture in the following terms i acquiring the property moonlight beach property pursuant to the terms of the purchase contract ii if the venturers elect to do so acquiring lot out of the referenced subdivision upon terms and conditions approved by the venturer iii renovating the existing improvements defined in sec_3 and developing and improving the property with the additional improvements also defined in sec_3 the said renovation development and improvements being called the project and iv selling the additional improvements in the ordinary course of the venture's business the joint_venture agreement delegated the management of the venture to dondi properties as manager and sales manager and it appointed value plus to be development manager the joint_venture agreement addressed the scope of each partner's authority as follows except as otherwise expressly and specifically provided in this agreement none of the venturers shall have any authority to act for or to assume any obligations or responsibility on behalf of any other venturer or the venture on date the joint_venture agreement was amended first amended agreement by substituting dondi associates for dondi properties as a joint venturer on date the joint_venture agreement was again amended second amended agreement to permit petitioner to become a joint venturer the second amended agreement recites that dondi associates had sold assigned and transferred a 40-percent undivided_interest in the capital and equity of the joint_venture to petitioner after this transaction the respective interests of the three partners in the capital and assets of the joint_venture were as follows dondi associates--40 percent value plus--20 percent and petitioner--40 percent attached to the joint venture's tax_return are copies of the schedules k-1 partner's share of income credits deductions etc issued to each partner according to the schedules k-1 each partner's share of the profits losses and capital of the joint_venture as of the end of was as follows partner profit sharing loss sharing ownership of capital dondi associate sec_50 petitioner value plus -- -- the second amended agreement also reformulated the management fee to be paid to value plus that provision is as follows section dollar_figure management fees a in consideration of the development manager's services hereunder the venture shall pay to value plus as development manager a collective development management and sales fee the management fee equal to some of the following elements fifteen percent of the approved hard costs of remodeling refurbishing and preparing for sale the existing improvements as defined in the joint_venture agreement located on the subject property including specifically the existing house and servants' quarters and five percent of the approved hard costs of construction of the additional improvements as defined in the joint_venture and twenty percent of the net profit derived by the venture from the sale_or_other_disposition of the six units constituting the additional improvements b the remaining net profit from the operation sale_or_other_disposition of both the existing improvements and the additional improvements shall be distributed equally to dondi and lemons pro_rata according to their equity percentages in the venture and no portions thereof except for those items specifically set forth in sec_3 a immediately above shall inure to or be distributed to value plus c advances against the payments_to_be_received by value plus as development manager pursuant to this section dollar_figure shall constitute the entire compensation due value plus from the venture by reason of services rendered to the venture or by reason of the contribution to the venture of capital or by reason of value plus's equity_interest in the venture upon full and final payment to value plus of said development manager's compensation as aforesaid value plus shall have no further right title or interest in and to the subject property the existing improvements or the additional improvements on date the joint_venture borrowed dollar_figure from anchor savings of shawnee mission kansas hereinafter referred to as anchor for the purpose of acquiring and developing the moonlight beach property repayment of the loan was due in months according to the loan closing statement a reserve was established from the loan proceeds for construction costs in the amount of dollar_figure the remaining proceeds of the loan dollar_figure were used to purchase the property and to pay other costs petitioner and mr dixon both agreed to be personally liable for repayment of the loan after the moonlight beach property was acquired value plus acting as the general contractor commenced renova- tion of the existing improvements and construction of the six villas the renovation and construction of the improvements took approximately year and was substan- tially completed by the summer of as mentioned above mr dixon initially contemplated the formation of a texas limited_partnership which would purchase the six villas and related land from the joint_venture and would sell limited_partnership interests to the public each limited_partnership_interest would entitle the holder to the use of a villa for days per year that plan was described in a promotional booklet that was prepared sometime before completion of the construction phase of the project as follows participating ownership in moonlight beach club will be offered in the form of a limited_partnership_interest in a texas limited part- nership composed of limited partners and three managing general partners the general partners will be don r dixon woody f lemons and w j van boxtel to be called moonlight beach club ltd the limited_partnership will own six oceanside villas and a limited_partnership will provide each partner with full membership in moonlight beach club including days residence per year in one of the six villas each full partnership in moonlight beach club provides for ownership in the land all improvements furniture furnishings and equipment annual dues will be set to cover all insurance staff services equipment automobile costs interior and exterior maintenance housekeeping pantry and cellar stocking these dues are estimated to be approximately dollar_figure for the initial year per full partner under current conditions the structure contemplated by the promotional booklet quoted above was not used rather mr dixon and petitioner formed a texas nonprofit corporation moonlight beach club inc hereinafter referred to as the club or beach club in lieu of the texas limited_partnership mentioned in the promotional booklet the club purchased the six villas and related land from the joint_venture and sold club memberships to the public each membership in the club entitled the holder to the exclusive use of one of the six villas for a specified period of time per year the record of these cases contains the restated articles of incorporation of the club that were filed in the office of the secretary of state of texas on date hereinafter referred to as restated articles the record also contains the first amended bylaws of the club dated date hereinafter referred to as first amended bylaws the first amended bylaws describes the purposes of the club in the following terms purposes the primary purposes for which moonlight beach club inc the corporation has been formed are to acquire and own certain real_property the land consisting of approximately big_number square feet of land pincite fifth street in the city of encinitas county of san diego state of california and to own operate and maintain a beach club thereon the club exclusively for the benefit pleasure and recreation of its members defined below the club consists of six residential units the units or if only one the unit with each unit containing approximately big_number square feet of living space with a television music system fireplace and certain furniture furnishings and other items included within each of the units the interior amenities the club also con- sists of in addition to the units and interior amenities certain other amenities the exterior amenities including but not limited to a swimming pool security gate and an automobile for each unit the land units interior amenities and exterior amenities may sometimes be collectively referred to herein as the club facilities according to the restated articles and the first amended bylaws there were to be three classes of member- ship in the beach club classes a b and c each class a membership entitled its holder to the exclusive use of one of the villas for days per year in consideration of the payment of a membership fee of dollar_figure and an initiation fee of dollar_figure each class b membership entitled its holder to the exclusive use of one of the villas for days per year in consideration of the payment of a membership fee of dollar_figure and an initiation fee of dollar_figure the club's restated articles and first amended bylaws provide that class b members would be sold only in pairs and each pair of class b members would reduce the number of class a memberships by one each class c membership entitled its holder to the exclusive use of one of the villas for days per year in consideration of the payment of a membership fee of dollar_figure but no initiation fee class c memberships were given to mr dixon petitioner and mr ralph armstrong who are specifically named in the club's restated articles and first amended bylaws as class c members mr armstrong is a real_estate broker in san antonio whom mr dixon and petitioner retained to manage the marketing of the project the maximum number of days on which all six villas could be used during the year is big_number ie villas x days the club's restated articles and first amended bylaws specify that the number of class a memberships would be no more or less than because each class a membership entitled its holder to use a villa for days during the year the class a memberships account for big_number of the available days on which the complex could be used during the year ie memberships x days the remaining available days were allocated to the class c memberships under the articles and bylaws the total number of class c memberships is three and each class c membership entitled its holder to use a villa for days per year the consideration specified in the restated articles and first amended bylaws for each class a membership is dollar_figure ie membership fee of dollar_figure and initiation fee of dollar_figure typically a prospective member paid the membership fee in cash and issued a promissory note payable to the club for the initiation fee thus the total consideration that the club would receive from the sale of class a memberships is dollar_figure the consideration specified in the restated articles and first amended bylaws for each class c membership is dollar_figure ie membership fee of dollar_figure and no initiation fee thus the total consideration that the club would receive from the sale of three class c memberships is dollar_figure the maximum amount of money that the club could realize from the sale of class a memberships and three class c memberships was dollar_figure ie dollar_figure plus dollar_figure the first amended bylaws specify the voting rights of each class of membership as follows voting class a members shall each have two votes class b members shall each have one vote and class c members shall each have one vote respectively on any and all matters to be voted on by the members moreover no class voting shall take place or is permitted on any matter however notwithstanding the foregoing statement that each class c member shall have one vote on any and all matters to be voted on prior to the date that members other than class c members collectively possess in the aggregate more than sixty-six votes class c members shall each have twenty-two votes on any and all matters to be voted on by the members the first amended bylaws prohibit members of the club from renting the use of a villa the first amended bylaws provide as follows no rental rights any member may permit a guest friend client or business_associate collectively referred to herein as the guests or if only one the guest to use a unit which such member has rightfully and properly reserved or is otherwise entitled to use provided however that no member can rent or otherwise receive any consideration from the guest for such permitted use it is the intent of the corporation to provide the use of the club facilities and more specifically the units only to members and any other persons to whom such members desire to gratuitously grant rights of use shortly before completion of the construction phase of the project mr dixon and petitioner began marketing memberships in the club they directed their marketing efforts toward individuals who were the principals of small to medium-size texas corporations that were expanding their business activities into the southern california area mr dixon and petitioner caused the promotional booklet described above to be prepared and they drew up a list of prospective buyers they sent letters and copies of the promotional booklet to the prospective buyers on the list and shortly thereafter they made followup contacts with those persons during the period from may or june of through the end of that year mr dixon petitioner and mr armstrong encouraged a number of prospective buyers to fly from texas to southern california to visit the project vernon paid for their airfare to california and the joint_venture paid for their expenses in california an individual who was employed by the club to manage the project mr michael osuna was responsible for attending to the needs of the prospective buyers while they were staying at the project on date the joint_venture transferred to the beach club the portion of the moonlight beach property which included the six condominium units the deed for the transfer was recorded by the club on date the club took title to the moonlight beach property subject_to the dollar_figure loan from anchor and it issued a promissory note payable to the joint_venture in the amount of dollar_figure ie dollar_figure less dollar_figure both the joint_venture and the beach club treated the transfer of the moonlight beach property as having occurred on or about date the date on which the permanent loan was funded and the construction loan was paid off as discussed below the joint_venture retained title to the parcel of land on which the beach house was located on date an application to register the project under the texas time-share act was filed with the texas real_estate commission the application was filed on behalf of the beach club by the club's accountant mr tom d winslett ii on date the texas real_estate commission notified the club that as a condition_precedent to registration in texas the project would have to be registered and qualified in the state of california originally mr dixon and petitioner had not sought to register the project in california in part this was due to the fact that they had been advised that the project would not qualify under california law because of a so- called blanket encumbrance problem that is under the proposed structure of the transaction the permanent lender could declare the entire project in default if the club failed to remit a mortgage payment even though members of the club had timely made all of their note payments to the club after receiving the date letter from the texas real_estate commission mr winslett acting on behalf of the club authorized attorneys to seek registra- tion of the project in california also discussions were held with representatives of the permanent lender sandia federal savings loan sandia to see if sandia would allow the permanent loan to be amended to alleviate the blanket encumbrance problem by releasing members who had fully paid their initiation fee note ultimately these discussions were not successful and registration was never obtained in either texas or california on or about date the beach club secured permanent financing for the project from sandia on that date mr dixon acting as the club's president and petitioner acting as the club's secretary executed a secured promissory note to sandia in the principal_amount of dollar_figure payable in equal payments of dollar_figure each due on the 15th day of each july october january and april during the term of the loan commencing on date and ending date the note states that payment of the note is secured as follows security this note is secured_by maker's ie the club's assignment of those certain class a initiation fee notes pursuant to that certain collateral_assignment of notes and security_agreement of even date herewith this note is further secured_by among other things a deed_of_trust and assignment of rents of even date herewith the trust deed to first american title insurance_company as trustee covering certain real_property situated in the county of san diego state of california reference is made to the deed_of_trust with respect to the rights of acceleration of the indebtedness evidenced by this note mr dixon and petitioner also personally guaranteed the loan from sandia the club used the proceeds of the loan from sandia in the amount of dollar_figure together with other funds to retire the construction loan from anchor the principal and interest on which amounted to dollar_figure through date by the end of before the interim construction loan became due prospective purchasers had committed to buy only of the class a memberships however as a condition for providing permanent financing for the project sandia required that all the time-share memberships be sold therefore in order to obtain permanent financing mr dixon and petitioner each purchased nine class a memberships in the club on or about date in connection with the closing of the club's loan from sandia mr dixon and petitioner each paid dollar_figure in cash to the club ie dollar_figure x and signed nine promissory notes payable to the club in the aggregate principal_amount of dollar_figure ie dollar_figure x mr dixon and petitioner each borrowed the cash payment of dollar_figure from the joint_venture these loans were never repaid on or about date petitioner sold one of his club memberships to a california resident mr jack anderson for dollar_figure as discussed in more detail below each petitioner reported one-half of this sale on a schedule c profit or loss from business or profession filed with his or her return petitioner and mr dixon used the toss of a coin to determine that mr anderson would purchase one of petitioner's club memberships they agreed that the next club membership to be sold would be one of mr dixon's and that they would alternate until all of the club memberships were sold on date the joint_venture agreement was again amended third amended agreement to liquidate value plus' interest in the joint_venture in consideration of the venture's payment of dollar_figure pursuant to a promissory note the promissory note was to accrue interest at the annual rate of percent and was to mature on date payment of the note was personally guaranteed by mr dixon and petitioner the third amended agreement also provides as follows all remaining net profits of the joint_venture determined in accordance with the provisions of the joint_venture agreement not otherwise payable to sic distributable to value plus pursuant to paragraph of this third amendment the paragraph providing for the note described above shall be paid over share and share alike to dondi and lemons petitioner thus after the third amended agreement the equity and capital of the joint_venture were held by dondi associates and petitioner on a basis and value plus was formally withdrawn as a joint venturer one of the recitals of the third amended agreement states as follows on date the joint_venture conveyed a portion of the subject property to moonlight beach club inc a texas corporation the profits to the joint_venture from such sale and disposition is conditioned upon the sale by moonlight beach club inc of various membership units in said club until complete sale and disposition of said units it is not possible to determine the exact net profit to the joint_venture from such sale and disposition accordingly the parties desire by this agree- ment to settle and liquidate the amount of net profit due value plus pursuant to the terms of the joint_venture agreement rather than waiting for the final sale of all units in moonlight beach club inc in mid to late a number of club members stopped making payments on their initiation fee notes as a result the club defaulted on the permanent loan owed to sandia about this time petitioner realized that he would not be able to resell his eight memberships in the club accordingly since the club was in default on the permanent loan and sandia's foreclosure of the land and improvements owned by the club seemed imminent petitioner considered his memberships in the club to be worthless mr winslett prepared the joint venture's and tax returns however mr winslett did not prepare the joint venture's return because all of the financial records of dondi associates and the joint_venture had been either seized by the fbi or subpoenaed by a grand jury in connection with an investigation into vernon's activities accordingly mr winslett and petitioner's accountant mr garry l david estimated the joint venture's profit in from the transfer of the moon- light beach property to the club they estimated that petitioner's share of the profit was dollar_figure the record of these cases does not explain the basis for that estimate based thereon the aggregate gain realized by the joint_venture from its sale of villas and land to the club in amounted to dollar_figure during petitioner along with his wife was active in attempting to organize a corporation called first equity mortgage on date the club's board_of directors adopted a resolution that the club should either voluntarily file for bankruptcy under chapter of the u s bankruptcy code consent to entry of an involuntary chapter petition or request the bankruptcy court to convert any involuntary chapter petition filed to a chapter proceeding on date the club informed its members that on date it had filed for protection under chapter of the u s bankruptcy code on or about date the superior court of california county of san diego entered a default judgment against petitioner for dollar_figure in favor of sandia sandia caused the default judgment to be filed in the district_court for dallas county texas prior to april of petitioner was under investi- gation for criminal bank fraud and conspiracy with respect to his activities at vernon petitioner was convicted and sentenced to serve two consecutive 5-year terms in prison petitioner's sentence was subsequently reduced to years in consideration of his cooperation with the government in connection with its investigations of other savings and loan associations in date mr dixon was convicted on counts of bank fraud and was sentenced to serve a term of years in prison in july of mr dixon entered into a plea bargain with respect to eight other counts of bank fraud for which he had been indicted he was sentenced to serve another term of years in prison with the second term to run consecutively with the first mr dixon ultimately served months in prison as part of his plea bargain mr dixon cooperated with the government in its investigations of other savings and loan associations mr dixon testified in two trials about criminal activities at vernon the separate income_tax returns filed by petitioners include identical schedules c profit or loss from business or profession for a business described as time-share unit sales each petitioner reported one-half of the amount_realized from the sale of a club membership to mr anderson dollar_figure as gross_receipts or sales from that business each petitioner also reported the same amount dollar_figure as cost_of_goods_sold and accordingly reported no gross_profit from that business each petitioner also reported on the schedule c an ordinary_loss in the amount of dollar_figure labeled loss on worthlessness of eight moonlight beach club time-share memberships which could not be sold this amount is one- half of the aggregate cost of the eight club memberships held by petitioner when the project collapsed dollar_figure x dollar_figure finally each petitioner reported on a schedule e supplemental income schedule one-half of petitioner's share of the estimated gain realized by the joint_venture from its sale of the six villas and land to the club thus each petitioner reported gain in the amount of dollar_figure ie one-half of dollar_figure the return of each petitioner states that the amount shown is an estimate in the subject notices of deficiency respondent disallowed the loss that each petitioner claimed on his and her return in the amount of dollar_figure due to the worthlessness of eight memberships in the club the notices give the following explanation of these adjust- ments since nonbusiness worthlessness of assests sic must be treated as capital losses we have adjusted your income as shown in the accompanying schedule the notices of deficiency permit petitioners to treat the loss from the worthlessness of the club memberships as long-term_capital_loss however in computing the long-term_capital_loss it appears that respondent treated petitioner as having a basis of dollar_figure in the eight memberships or dollar_figure per membership rather than a basis of dollar_figure or dollar_figure per membership annual dues issue at the time petitioner purchased of the unsold class a memberships in the club he signed membership documents identical to those signed by the other members he thereby obligated himself to pay the annual dues attributable to each membership as described by the promotional booklet issued to prospective purchasers the dues covered various expenses including insurance staff services such as the manager's salary and maintenance_costs incurred in running the club according to the booklet the dues were estimated to be approximately dollar_figure for the first year based upon the eight class a memberships that petitioner held during it would appear that he was liable to pay dollar_figure in dues during the year on the schedules e supplemental income schedule that are attached to petitioners' income_tax returns each petitioner claims a deduction of dollar_figure for management fees attributable to the beach club respondent disallowed the deductions and both notices of deficiency give the same explanation for these adjustments because there is no business_purpose for this transaction your deduction is denied partnership loss issue petitioner's and income_tax returns claim deductions on schedule e supplemental income schedule for partnership losses in the aggregate amounts of dollar_figure and dollar_figure respectively set out below is a schedule of the partnership losses claimed in each year petitioner's income_tax returns speed line investment oakbrook iii ltd dondi presidents' partnership ii ny associates ltd partnership bear creek west rental properties haywood lane joint_venture murfreesboro road joint_venture lemons hite dondi motor car properties berkley apartments ltd partnership caprice investments freeport-mcmoran energy partners ltd freeport-mcmoran resource partners ltd dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure -- -- -- dollar_figure big_number dollar_figure big_number -- -- -- big_number -- dollar_figure -- dollar_figure -- big_number big_number mrs lemons' returns claim identical deductions the notices of deficiency issued to petitioners adjust the above partnership losses by disallowing dollar_figure of the amount claimed in and dollar_figure of the amount claimed in both notices of deficiency provide the following explanation of these adjustments we decreased your part- nership loss deduction because it is more than the amount you have 'at risk ' neither notice_of_deficiency sets forth any further explanation or itemizes the computation of the amount of the adjustment respondent's post-trial brief states that respondent disallowed the following losses claimed on petitioner's schedules e for and amounts disallowed speed line investment oakbrook iii ltd dondi presidents' partnership ii ny associates ltd partnership bear creek west rental properties haywood lane joint_venture murfreesboro road joint_venture lemons hite dondi motor car properties berkley apartments ltd partnership caprice investments freeport-mcmoran energy partners ltd freeport-mcmoran resource partners ltd total dollar_figure big_number big_number big_number big_number big_number -- -- -- -- -- -- dollar_figure big_number big_number big_number -- -- -- -- -- -- -- -- -- big_number big_number amount disallowed per notice_of_deficiency dollar_figure dollar_figure difference big_number dollar_figure the aggregate partnership losses disallowed in according to the notices of deficiency dollar_figure is dollar_figure less than the amount disallowed according to respondent's post-trial brief respondent's post-trial brief states that this discrepancy is due to the nature of the sec_469 passive_activity_loss computational adjustment required the final adjustment to schedule e will be submitted under rule the aggregate partnership losses disallowed in according to the notices of deficiency dollar_figure is dollar_figure more than the above amount disallowed according to respondent's post-trial brief respondent's post-trial brief states this discrepancy is due to a computational error respondent con- cedes the difference between the notice amount and this amount subject only to a further correction due to the sec_469 computational adjustment see the previous note the schedules k-1 partner's share of income credits deductions etc issued to petitioner by the subject partnerships for state the following tax_year beginning capital partnership account distributive_share ordinary_income loss other contributed withdrawals income capital_loss for year distributions and ending capital_account speed line investment1 oakbrook iii ltd dondi presi- dents' part- nership ii ny associates ltd partner- ship2 bear creek west rental properties haywood lane joint venture2 murfreesboro road joint venture1 dollar_figure dollar_figure dollar_figure -- -- dollar_figure big_number big_number -- -- -- big_number big_number big_number big_number big_number big_number big_number -- -- -- big_number big_number big_number -- dollar_figure big_number dollar_figure -- dollar_figure big_number -- big_number -- big_number -- big_number -- big_number -- 1capital account information on schedule_k-1 was supplied by petitioner's accountant mr garry l david 2petitioner had a limited_partnership_interest only the schedules k-1 issued by the partnerships for state the following tax_year beginning capital partnership account distributive_share income loss other income loss contributed capital for year withdrawals and distributions account ending capital -- dollar_figure dollar_figure big_number big_number speed line investment oakbrook iii ltd dondi presi- dents' part- nership ii1 ny associates ltd partner- ship big_number big_number -- big_number big_number dollar_figure big_number -- -- -- -- -- dollar_figure -- big_number dollar_figure -- -- -- big_number 1petitioner had a limited_partnership_interest only according to the schedules k-1 petitioner's share of the liabilities of each partnership is as follows partnership other nonrecourse other nonrecourse speed line investment oakbrook iii ltd dondi presidents' partnership ii ny associates ltd partnership bear creek west rental properties haywood lane joint_venture murfreesboro road joint_venture -- -- -- dollar_figure dollar_figure big_number big_number big_number -- -- -- -- -- -- dollar_figure dollar_figure -- -- -- -- -- -- big_number big_number total big_number big_number 1a schedule_k-1 was not entered into evidence during the audit of petitioners' and returns respondent's revenue_agent noted that petitioner's ending capital as shown on the schedules k-1 issued by the partnerships consisted of negative amounts respondent's revenue_agent asked petitioners' representatives why petitioners had deducted losses in excess of their basis in each of the partnerships petitioners' representatives stated that their practice was to deduct the amount of any loss shown on a schedule_k-1 irrespective of the taxpayer's basis in the partnership respondent's agent also asked petitioners' representatives to substantiate the amount of any liabilities that would increase petitioner's basis in any of the partnerships petitioners did not provide any substantiation to respondent's agent worthless_stock issue on the schedules d capital_gains_and_losses filed with their tax returns both petitioners reported a long-term_capital_loss in the amount of dollar_figure that is labeled windsor resources respondent disallowed these losses in the notices of deficiency self-employment_tax for each petitioner filed a schedule se computation of social_security_self-employment_tax with his or her return and reported self-employment_tax of dollar_figure it appears that the self-employment_tax computed by each petitioner for is based upon one- half of the net_earnings from three businesses reported on schedules c and a net_loss from one or more farm partnerships a summary of the self-employment_tax computed by each petitioner for is as follows self-employment_tax schedule c production-oil gas schedule c financial adviser and investments schedule c pilot lessons- charter flights net profit from schedule c schedule_k-1 net farm profit or loss from schedule f farm partnerships rate total dollar_figure dollar_figure share dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure self-employment_tax dollar_figure dollar_figure for each petitioner filed a schedule se social_security_self-employment_tax with his or her return and reported self-employment_tax of dollar_figure it appears that the self-employment_tax computed by each petitioner is based upon one-half of the net_earnings from four businesses reported on schedules c the income from two joint ventures reported as miscellaneous income and a net_loss from one or more farm partnerships a summary of the self-employment_tax computed by each petitioner for is as follows schedule c production-oil gas schedule c financial adviser investments schedule c pilot lessons-charter flights schedule c coin dealer joint venture--middleton joint venture--tex-mart net profit from schedule c schedule_k-1 net farm profit or loss from schedule f farm partnerships rate self-employment_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure the notice_of_deficiency issued to petitioner determined that his self-employment taxes for and are dollar_figure and dollar_figure respectively the only explanation of this adjustment in the notice_of_deficiency is the following we have adjusted your self-employment_tax due to a change in your net profit from this self-employment the notice_of_deficiency issued to mrs lemons did not adjust the self-employment_tax that she reported moonlight beach club issue opinion the principal issue in these cases involves the characterization of the loss petitioner realized in when eight memberships in the beach club became worthless generally a taxpayer is allowed to deduct any loss sustained during the taxable_year that is not compensated by insurance or otherwise sec_165 the amount of the deduction is the taxpayer's adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_165 in the case of an individual the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and casualty losses sec_165 furthermore if the loss is one that arose from the sale_or_exchange of a capital_asset then the deduction in the case of a taxpayer other than a corporation is subject_to the limitation_on_capital_losses set forth in sec_1211 sec_165 under that limitation the taxpayer is allowed to deduct losses from the sale_or_exchange of capital assets only to the extent of gains from the sale_or_exchange of capital assets plus dollar_figure sec_1211 if there is excess capital_loss the taxpayer is permitted to carry over the excess to the succeeding taxable_year sec_1212 as discussed above the return filed by each petitioner claims a deduction from gross_income in the amount of dollar_figure respondent determined in the notices of deficiency that petitioners are not entitled to deduct ordinary losses of dollar_figure but are entitled to deduct long-term_capital_losses of dollar_figure several aspects of respondent's determinations should be noted first respondent's determinations that petitioners realized capital losses in are in effect determinations that the losses qualify under sec_165 as losses_incurred in a trade_or_business or under sec_165 as losses_incurred in a transaction entered into for profit we have no reason to conclude that respondent determined that the losses arose from a casualty within the meaning of sec_165 second respondent determined that the amount of the capital_loss that can be deducted by each petitioner is dollar_figure rather than dollar_figure the amount claimed on their returns in effect respondent determined that petitioner's basis in the eight club memberships that became worthless was dollar_figure ie x dollar_figure rather than dollar_figure ie x dollar_figure presumably respondent agreed that petitioner's basis included each of the eight initiation fee notes payable to the club in the principal_amount of dollar_figure but did not include the membership fees of dollar_figure for each membership that petitioner acquired with funds borrowed from the joint_venture however one of the findings_of_fact requested by petitioners in their post-trial brief states as follows petitioners basis in the partnerships which became worthless was dollar_figure respondent answered no objection to this requested finding and in effect conceded this issue third respondent determined that mr lemons had realized a long-term_capital_loss in long-term_capital_loss means loss from the sale_or_exchange of a capital_asset held for more than year sec_1222 in these cases mr lemons purchased the nine club member- ships on or about date at the time the beach club closed the loan transaction with the permanent lender sandia the parties agree that the club memberships had become worthless by the end of petitioners disagree that the losses should be treated as capital losses but they have not raised an issue about the treatment of the losses as long-term_capital_losses rather than as a short- term capital losses fourth respondent determined that the subject losses arose from the sale_or_exchange of capital assets the club memberships see sec_165 respondent's brief acknowledges that the club memberships became worthless and makes reference to sec_165 which provides that the loss from a security which is a capital_asset that becomes worthless during the taxable_year shall be treated as a loss from a sale_or_exchange petitioners argue that the club memberships are not capital assets but they do not question respondent's determination that they were sold or exchanged petitioners do not argue that they are entitled to ordinary_loss treatment even if the club memberships are capital assets on the ground they were not sold or exchanged see generally 260_f2d_489 9th cir affg 27_tc_892 com- missioner v pittston co 252_f2d_344 2d cir revg 26_tc_967 petitioners contend that they are each entitled to deduct against ordinary_income in one-half of mr lemons' basis in the subject club memberships viz dollar_figure petitioners make two arguments in support of that position first they argue that the subject club memberships were not capital assets in mr lemons' hands because he held the memberships primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 petitioners assert that mr lemons' primary purpose for holding the club memberships was for sale to customers according to petitioners that purpose is evident from the fact that he had no other purpose for holding the club memberships they claim that he did not hold the club memberships for personal or family use for rental income or for investment petitioners also assert that mr lemons was engaged in the trade_or_business of selling memberships since the joint_venture was engaged in developing the moonlight beach property and petitioner and mr dixon were simply carrying out their original development plan when they 'subpurchased' the unsold memberships in their own names petitioners cite cases involving the distinction between a dealer and an investor in real_property and argue that the factors used in those cases show that petitioner's activities rise to the level of trade_or_business finally they contend that the factors identified in the regulations promulgated under sec_183 also show that petitioner was engaged in a trade_or_business petitioners' second argument is that they are entitled to a deduction because the subject loss was incurred in a transaction entered into for profit and is fully deductible under sec_165 petitioners cite meyer v commissioner tcmemo_1975_349 affd 547_f2d_943 5th cir and other cases and argue that the characterization of the loss should be based on the origin of the claim and that the court should look-back to the nature of the asset in the hands of the joint_venture respondent argues that petitioner was not holding the club membership for sale to customers respondent also argues that petitioner was not in the business of selling club memberships nor was he acting as a nominee of the joint_venture according to respondent petitioner purchased the memberships to assist the club in obtaining permanent financing for its project and thereby to ensure that the joint_venture would ultimately profit from the project respondent cites 373_us_193 and compares petitioner's purchase of the memberships to a stockholder lending funds to his corporation to improve its financial condition which in itself does not amount to a trade_or_business respondent argues that petitioner was acting as mbc's the club's agent in selling his time-share memberships and thus held the memberships 'primarily' for the benefit of mbc respondent denies petitioners' assertion that petitioner purchased the memberships to complete the joint venture's original development plan if that were true respondent asks why the joint_venture did not purchase the unsold memberships according to respondent petitioner purchased the unsold memberships as a matter of tax planning so they could argue that any gain was attributable to the sale of a capital_asset and that any loss was attributable to the sale of a noncapital_asset respondent argues that the factors identified in cases distinguishing real_estate dealers from investors show that petitioner was an investor in applying those factors respondent focuses on petitioner's activities after he acquired the memberships and does not take into account any of the activities of the joint_venture the issue we must decide is whether the subject club memberships were capital assets in petitioner's hands sec_1221 defines the term capital_asset to mean property held by the taxpayer except for the property that falls into five enumerated categories the first category of property excluded from the definition of capital_asset is the following stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1221 the statute requires a two-pronged inquiry first whether the taxpayer held the property primarily_for_sale_to_customers and second whether the taxpayer held the property for sale in the ordinary_course_of_his_trade_or_business e g 89_tc_467 74_tc_187 57_tc_546 the purpose of sec_1221 is to differentiate between the profits and losses arising from the every- day operation of a business on the one hand and the realization of appreciation in value accrued over a substantial period of time on the other hand e g 960_f2d_526 n 5th cir revg t c memo 558_f2d_807 5th cir affg tcmemo_1975_251 in the context of sec_1221 the word primarily means of first importance or principally 383_us_569 thus if a taxpayer has several reasons for holding property the sale purpose must be more than substantial it must be the primary purpose ferguson v commissioner tcmemo_1987_257 petitioners bear the burden of proving that the club memberships in mr lemons' hands were not capital assets as defined by sec_1221 rule a this issue is a question of fact involving the manner in which petitioner held the subject club memberships e g 705_f2d_1418 5th cir 417_f2d_905 5th cir 318_f2d_316 9th cir 31_tc_910 affd 279_f2d_115 6th cir in deciding whether property is held primarily_for_sale_to_customers in the ordinary course of a taxpayer's business this and other courts look to various factors such as the nature and purpose of the acquisition of the property and the duration of owner- ship the extent and nature of the taxpayer's efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales the use of a business office for the sale of the property the character and degree of supervision or control exercised by the taxpayer over any representative selling the property and the time and effort the taxpayer habitually devoted to the sales united_states v winthrop supra pincite quoting smith v dunn 244_f2d_353 5th cir see also 526_f2d_409 ndollar_figure 5th cir buono v commissioner supra pincite as we view the facts of these cases petitioner and mr dixon undertook the development of the moonlight bay property through the joint_venture their plan called for the construction of six villas and a duplex on the property and the sale of the six villas to the public in the form of time-share memberships in a club to finance that development the joint_venture entered into a construction loan in the amount of dollar_figure million petitioner and mr dixon personally guaranteed the loan after construc- tion of the improvements they arranged for permanent financing of the project in the form of a loan to the club the proceeds of which would be used to pay off the construction loan as a condition for the permanent loan the bank required among other things that all of the club memberships be sold and that petitioner and mr dixon personally guarantee repayment of the permanent loan petitioner and mr dixon had no choice but to purchase the unsold club memberships in order to obtain the permanent financing for the project otherwise the need to repay the construction loan which was coming due threatened the survival of the project and the financial position of the joint venturers petitioner and mr dixon who had personally guaranteed the loan the joint venturers purchased the memberships in their individual names in order to obtain permanent financing for the project with the hope that they could complete the sale of the memberships to the public it was evident to the joint venturers at the time and it is evident to us now that the note issued by the club in connection with the club's purchase of the villas and land from the joint_venture would not be satisfied until all of the club memberships were sold to the public the evidence does not support respondent's assertion that the joint venturers purchased the unsold club memberships for investment or for any reason other than for sale to customers accordingly we find that petitioner held the subject memberships primarily_for_sale_to_customers see generally 89_tc_445 cottle v commissioner supra 16_tc_1026 the second prong of our inquiry is whether petitioner held the club memberships for sale in the ordinary course of a trade_or_business sec_1221 to find that a taxpayer was engaged in a trade_or_business we must find that the taxpayer was involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity was for income or profit 480_us_23 the focus of the inquiry in these cases is whether petitioner's activities rise to the level of a trade_or_business and whether petitioner held the club memberships for sale to customers in the ordinary course of that trade_or_business see 960_f2d_526 5th cir buono v commissioner t c pincite petitioners survey the factors used by courts to distinguish between dealers and investors in real_estate and conclude that clearly lemons' activities do rise to the level of a trade_or_business in analyzing these factors petitioners take into account all of the activities of the joint_venture in developing improving and selling the property respondent on the other hand applies the same factors and concludes that petitioner was not engaged in a trade_or_business in coming to this conclusion respondent draws a sharp distinction between petitioner and the joint_venture and takes into account only petitioner's individual actions with respect to the club memberships but not his actions with respect to any other aspect of the development of the moonlight beach property the premise of respondent's argument appears to be that in evaluating whether petitioner was engaged in a trade_or_business for the purpose of applying sec_1221 the court should look only to the activities petitioner undertook after he acquired the club memberships in date in effect respondent appears to treat the joint_venture like a corporation the activities of which are not ordinarily attributable to its shareholders e g bramblett v commissioner supra pincite it is clear that the trade_or_business of a corporation is distinct from the trades_or_businesses of its stockholders e g whipple v commissioner u s pincite on the other hand the trade_or_business of a joint_venture or partner- ship is the trade_or_business of each of the venturers or partners see generally 133_f2d_173 1st cir 36_tc_1097 31_tc_910 20_tc_332 affd 224_f2d_547 9th cir in stanchfield v commissioner tcmemo_1965_305 we stated as follows while we agree with the whipple opinion that the trade_or_business of a corporation is distinct from the trades_or_businesses of its stockholders we do not believe that a similar distinction can be made in the case of a partnership and its partners for example in butler v commissioner supra the issue was whether or not certain loans made by a taxpayer to a partnership of which he was a limited_partner were to be treated as business or nonbusiness bad_debts we noted that by reason of his position as a limited_partner the taxpayer was individually engaged in business id pincite in view of the fact that the loans were made in furtherance of that business and were proximately related to the business activities of the partnership we held that the loans were business bad_debts id similarly in ward v commissioner supra we permitted a taxpayer who had been a partner in a partnership to deduct as ordinary and necessary business_expenses payments in the nature of pension payments made to a former employee of the partner- ship we noted that the taxpayer was engaged in a business within the meaning of the predecessor of sec_162 by reason of being a partner in a business id pincite see also flood v united_states supra finally in bauschard v commissioner supra the issue presented to the court was whether the taxpayer's activities with respect to the purchase development and sale of a tract of land constituted a trade_or_business the taxpayer contributed two-thirds of the purchase_price of an undeveloped tract of land which was placed in trust for the taxpayer and the other buyer id pincite the trust leased the property to a developer for a 5-year term for the purpose of platting subdividing and improv- ing the property and it gave the developer an option of purchasing any or all of the lots id the developer formed a corporation to develop and improve the property and assigned his interest in the lease to the corporation id pincite the taxpayer reported his share of the gains realized by the trust upon disposition of the lots as capital_gains id pincite the court held that the taxpayer and the developer had entered into a joint_venture for the purpose of subdividing developing and selling the land id pincite since the activities of the developer and his corporation constituted a trade_or_business the court found that the taxpayer as a member of the joint undertaking was similarly engaged and thus held the property for sale to customers in the ordinary course of business id pincite accordingly the court held that the income realized from the venture must be taxed at ordinary rates id in these cases petitioner and mr dixon undertook the improvement of the moonlight beach property and the sale of those improvements to the public in the form of time- share memberships in the club in order to obtain permanent financing for the project they agreed between themselves to purchase any unsold club memberships and continued to market them to the public in effect each of them agreed to continue the activities of the joint_venture in his individual capacity respondent concedes that the joint_venture was engaged in the trade_or_business of developing the moonlight beach property and we find that petitioner continued that business in his individual capacity during we also find that petitioner engaged in that business in order to realize a profit from the joint venture's sale of the villas and related land to the club annual dues issue petitioner claims to have paid annual dues of dollar_figure to the beach club in with respect to the eight club memberships that he owned during the year petitioners assert that this expenditure to the extent substantiated was made to maintain the club memberships accordingly petitioners argue that they are each entitled to deduct one-half of the amount_paid under sec_162 as an ordinary and necessary business_expense they do not claim to be entitled to deduct that amount under sec_212 respondent disallowed the deductions in the notices of deficiency on the ground that there is no business_purpose for this transaction in respondent's post-trial briefs respondent concedes that the expenditure to the extent substantiated would be deductible as a business_expense if the court finds that the club memberships were held by petitioner for sale to customers in the ordinary course of a trade_or_business in that event however respondent argues that petitioners have failed to substantiate their payment of the annual dues petitioners bear the burden of proving that each of them is entitled to the deduction rule a in the prior section of this opinion we set forth our basis for finding that mr lemons held the subject club memberships for sale in the ordinary course of a trade_or_business thus as recognized in respondent's post-trial brief petitioners are allowed to deduct under sec_162 the amount of any annual dues paid to maintain those club memberships the question becomes whether petitioners have proven that they paid any dues to the club they introduced no documentary_evidence to substantiate that payment mr dixon testified at trial that the joint_venture loaned the amount of the dues to petitioner and himself and that neither of them repaid the joint_venture mr dixon's testimony on this issue is as follows q a q did you pay any of those dues i believe we did pay them you did pay them yes i believe the venture loaned us some money to make the payments so you are saying the venture loaned you the money to put the down payment and also loaned you the money to make the payments on the dues is that correct that is my recollection and did you ever pay any of that money back to the joint_venture no a q a q a the record of these cases contains no documentary_evidence of indebtedness of the joint_venture to mr dixon or to petitioner for the payment of annual dues during his testimony at trial petitioner could not say for certain whether he had paid the annual dues from his own funds or whether he had received that amount from the joint_venture petitioner's testimony on this issue is as follows q a did you pay those dues with your own money or did you borrow that from the venture i thought i paid with my own money i heard mr dixon testify that he borrowed it from the venture and i would assume if he did i did but i don't remember it that way i can't swear either way i don't think we borrowed it from the venture furthermore if petitioner paid the annual dues with funds obtained from the joint_venture as mentioned above there is no evidence in the record of petitioner's indebtedness to the joint_venture for such payment therefore based upon the record of these cases we cannot find that petitioner paid annual dues of dollar_figure to the beach club in as required by sec_162 accordingly we hereby sustain respondent's disallowance of the deductions that petitioners claimed in the amount of one-half of such amount dollar_figure partnership losses for and the partnership losses that each petitioner claimed as deductions on a schedule e for and and the amount that respondent disallowed according to respondent's post- trial brief are as follows loss deducted disallowed deducted loss loss loss disallowed dollar_figure big_number big_number speed line investment oakbrook iii dondi presidents' partnership ii ny associates ltd partnership bear creek west rental prop haywood lane joint_venture murfreesboro road joint_venture lemons hite dondi motor car properties berkley apartments ltd partnerships caprice investments freeport-mcmoran energy partners ltd freeport-mcmoran resource partners ltd -- big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number -- -- -- -- -- -- -- big_number -- -- -- big_number dollar_figure dollar_figure -- ___________ big_number big_number -- -- -- -- -- -- -- -- -- ___________ big_number ___________ ___________ big_number big_number the subject notices of deficiency disallowed the partnership losses claimed by each petitioner on the ground that the amount deducted was more than you have 'at risk' in her post-trial brief respondent asserts that the subject partnership losses should be disallowed for two reasons first as to three of the partnerships speed line investment dondi presidents' partnership ii and new york associates ltd partnership respondent asserts that the losses should be disallowed because petitioner has not shown that his adjusted_basis in any of these partnerships exceeded his distributive_share of the partnership losses under sec_704 in effect respondent contends that petitioner had insufficient basis to support the deduction of the subject partnership losses second as to all of the partnerships for which an adjustment was made other than speed line investment respondent contends that the provisions of sec_469 do not allow petitioners to deduct any derivative losses related to the above partnerships as we understand the argument respondent contends that petitioners are not entitled to deduct any of the losses from the subject partnerships because they are not eligible for the dollar_figure offset for rental_real_estate_activities prescribed by sec_469 under that provision the blanket prohibition against deducting passive_activity_losses contained in sec_469 is not applicable to the portion of the passive_activity_loss up to a maximum of dollar_figure which is attributable to rental_real_estate_activities in which the individual actively participates sec_469 respondent asserts that petitioners who filed separate returns but did not live apart during or are described in sec_469 as taxpayers to whom sec_469 is not applicable as a result of being ineligible for the dollar_figure offset for rental_real_estate_activities prescribed by sec_469 respondent argues that petitioners cannot deduct any passive_activity_losses as to respondent's first reason petitioners contend that respondent's agent disallowed the partnership losses in any case where the loss claimed exceeded the capital_account as shown on the k-1 or if there was a negative capital petitioners contend that respondent is simply wrong on the facts and as to each partnership petitioner had sufficient basis in the partnership to claim the full amount of the loss shown on the k-1 petitioners contend that mr lemons was subject_to recourse_liabilities in each case and when his capital_account whether it be positive or negative is added to his share of recourse partnership liabilities lemons had more than enough basis to utilize the full amount of the loss shown on the k-1 in passing we note that both parties treat respondent's first reason for disallowing the partnership losses at issue ie whether petitioner's adjusted_basis in each of the partnerships was equal to or greater than petitioner's distributive_share of the partnership loss as required by sec_704 as the rationale for the adjustment made in the notice_of_deficiency ie whether the amount deducted was more than you have 'at risk' neither party raises sec_465 which limits deductions to the amount_at_risk or discusses the effect of that section on the facts of these cases as to respondent's second reason for disallowing the partnership losses ie that petitioner is not eligible for the dollar_figure offset for rental_real_estate_activities provided by sec_469 petitioners make two points first they assert that this is a new_theory not raised in the notice is outside the scope of the pleadings and was not tried by express or implied consent second they note that on the forms passive_activity_loss limitations filed with their and returns both claimed passive_activity_losses but neither claimed eligibility for the dollar_figure offset for rental_real_estate_activities prescribed by sec_469 we do not agree with respondent's second reason for disallowing the partnership losses we agree with respondent that a married individual who files a separate_return for any taxable_year is not entitled to the dollar_figure offset for rental_real_estate_activities unless the taxpayer lives apart from his or her spouse at all times during the year sec_469 however even if the taxpayer is ineligible for the dollar_figure offset for rental_real_estate_activities provided by sec_469 the taxpayer may be entitled to deduct losses from certain passive activities by reason of other provisions set forth in sec_469 for example sec_469 provides a phase-in of the disallowance of losses and credits attributable to interests held on the date of enactment of sec_469 defined as pre-enactment interests by sec_469 similarly losses from passive activities for the taxable_year can be offset against the income from passive activities for that year see sec_469 the forms filed by petitioners for claim a deduction for the portion of petitioners' passive_activity_losses attributable to pre-enactment interests under the phase-in of disallowance rules set forth in sec_469 similarly the forms filed with petitioners' returns suggest that the losses from certain passive activities were offset by income from other passive activities see sec_469 respondent's briefs do not explain why petitioners' ineligibility for the dollar_figure offset for rental_real_estate_activities provided by sec_469 is in any way related to the passive_activity_losses claimed by petitioners on the forms filed for and we perceive no connection accordingly we reject respondent's second reason for disallowing the partnership losses respondent's first reason for disallowing the partnership losses is that petitioner had insufficient basis to support the deduction with respect to three partnerships speed line investment dondi presidents' partnership ii and new york associates ltd partnership we review the record with respect to each of these partnerships petitioner was a general_partner in speed line investment a partnership formed to engage in the breeding and sale of thoroughbreds and quarter horses he held a 25-percent interest in the partnership during and he claims that in the partnership borrowed dollar_figure from the first city savings bank in los colinas and that he and mr dixon personally guaranteed the loan and pledged a certificate of deposit in the amount of dollar_figure and the assets of the partnership as collateral he also claims that approximately dollar_figure of the loan was outstanding at the end of in effect petitioner claims that his share of the liability for would have been dollar_figure ie dollar_figure x percent petitioner testified that there was no change in for this liability and for the amount of the partnership's debt contrary to petitioner's testimony the schedules k-1 partner's share of income credits deductions etc issued to petitioner by speed line investment show that petitioner had a negative capital_account as of the end of and and do not contain any entry on the lines provided for partner's share of liabilities petitioner testified that his share of partnership_liability exceeded the negative balance of his capital_account by more than the amount of the loss deducted for and however the record contains no documentary_evidence to substantiate that testimony petitioner was a general_partner in the dondi presidents' partnership ii a partnership formed to acquire and eventually resell condominium units in oceanside california he held a 10-percent interest in the partnership in and he claims that in addition to other debts of the partnership for which he had no liability the partnership borrowed dollar_figure from paris savings in paris texas and he had full liability for that debt petitioner also testified that paris savings eventually obtained a judgment against him with respect to that debt in the amount of dollar_figure petitioners did not introduce the judgment into evidence and the record does not state the date of that judgment we note that the schedule_k-1 issued to petitioner by dondi presidents' partnership ii for shows that petitioner's share of nonrecourse liabilities was dollar_figure and his share of other liabilities was dollar_figure for petitioners reported income from the dondi presidents' partnership ii petitioner was a limited_partner in the new york associates ltd partnership petitioner testified that he paid approximately dollar_figure for his interest in the partnership by making a cash downpayment and signing a promissory note petitioner could not recall the amount of the downpayment or promissory note according to petitioner his obligation under the note was bonded by continental casualty in chicago which ultimately obtained a judgment of dollar_figure against him petitioners did not introduce the judgment into evidence and the record does not state the date of the judgment we note that the schedules k-1 issued to petitioner by the new york associates ltd partnership show that his capital at the end of and was dollar_figure and dollar_figure respectively we further note that the schedule_k-1 for shows nonrecourse liabilities of dollar_figure and other liabilities of dollar_figure and the schedule_k-1 for shows nonrecourse liabilities of dollar_figure and other liabilities of dollar_figure petitioners make a general argument that respondent erred by disallowing losses from the subject three partnerships because the schedules k-1 issued by the partnerships for both of the years in issue showed a negative capital_account petitioners argue as follows that was a mistake the capital_account on these k-1's did not purport to show basis it only showed the net of the partner's contributions less withdrawals plus his share of income less his share of losses it did not take into account his share of recourse_liabilities there is another place on the k-1 form to show the partner's share of liabilities both recourse and nonrecourse in most cases that information was simply not shown on the k-1 the regulations provide that under certain circumstances a partnership could elect not to include that information on the k-1 and in many cases the partnership made that election in other cases the amount shown as at risk was simply incorrect petitioner's testimony made it clear that he had sufficient basis in each partnership to justify the full amount of loss claimed the testimony was unchallenged petitioners also argue as follows petitioner's testimony makes it very clear however that the capital accounts as shown on the k-1s were not his basis in his partnership_interest in all cases lemons was liable for his share of recourse_liabilities and the amount of that liability was not included in the capital_account figure shown on the k-1 when his capital_account whether it be positive or negative is added to his share of recourse partnership liabilities lemons had more than enough basis to utilize the full amount of the loss shown on the k-1 as to the adjustments made by respondent with respect to each of the subject three partnerships speed line investment dondi presidents' partnership ii and new york associates ltd partnership the issue is whether petitioner's distributive_share of partnership loss exceeds the adjusted_basis of his interest in the partnership at the end of the partnership year in which the loss occurred such that respondent could correctly disallow the loss pursuant to the limitation imposed by sec_704 petitioners bear the burden of proving that respondent's adjustment is incorrect and in that connection they must prove mr lemons' adjusted_basis in each of the three partnerships at the end of and pucci v commissioner tcmemo_1984_672 petitioners have failed to meet their burden_of_proof they did not prove mr lemons' adjusted_basis in any of the three partnerships at the end of or they rely on mr lemons' testimony which in the case of each of the three partnerships consists of a description of the partnership and a general statement that he was liable for partnership obligations that are not reflected on the schedules k-1 issued by the partnership at no time does mr lemons state the amount of his basis in any of the partnerships we agree that there may be a correlation between a partner's basis and the sum of the partner's capital_account at the end of the year and liabilities as shown on a schedule_k-1 see generally mckee et al federal taxation of partnerships and partners par dollar_figure 3d ed however that general correlation is not sufficient in these cases to permit us to determine mr lemons' adjusted_basis in the three partnerships at the end of and accordingly we sustain respondent's adjustments with respect to speed line investment dondi presidents' partnership ii and new york associates ltd partnership and reject respondent's adjustments with respect to the other partnerships worthless_stock issue petitioners claimed losses on schedules d capital_gains_and_losses and reconciliation of forms 1099-b due to the worthlessness of stock in a canadian oil company windsor resources they claim that mr lemons' basis in the stock was dollar_figure and each of them claimed a deduction in the amount of dollar_figure one-half of the alleged basis petitioner testified that he was one of several persons who borrowed dollar_figure to purchase stock in the company petitioner claims that he had a 10-percent interest in the venture and that he repaid his share of the note dollar_figure plus interest according to petitioner ultimately several years later the stock became worthless petitioner's testimony about how he determined that the stock had become worthless and when the worthlessness occurred is as follows q a q a how did you determine that the stock became worthless well the price started going down and finally it got down to a quarter and then finally it wasn't even listed and finally the company was put in bankruptcy and as far as i -- did that occur in i don't know when it occurred i think it did but i couldn't say for sure petitioners claim a deduction under sec_165 on the ground that the stock of windsor resources became worthless in even if we accept petitioner's testimony that he borrowed dollar_figure to invest in stock of windsor resources petitioners must still prove that the stock became worthless in e g 326_us_287 in view of petitioner's testimony we cannot find that the stock of windsor resources became worthless in petitioner testified candidly i don't know when it the bankruptcy of windsor resources occurred accordingly we hereby sustain respondent's disallowance of the capital_loss claimed by each petitioner in the amount of dollar_figure self-employment_tax issue as discussed above the self-employment taxes reported by each petitioner and the amounts determined in the notices of deficiency are as follows woody f lemons docket no year per return -- dollar_figure dollar_figure per notice -- dollar_figure big_number adjustment -- dollar_figure dollar_figure paula s lemons docket no year per return -- dollar_figure dollar_figure per notice -- dollar_figure big_number adjustment -- -- -- it is readily apparent that the notice_of_deficiency issued to mrs lemons does not adjust the self-employment_tax that she reported on the other hand the notice_of_deficiency issued to mr lemons adjusts the self-employment_tax that he reported for and but it does not explain the nature of the adjustments or their computation the petition filed on mr lemons' behalf does not take issue with these adjustments and they were not raised at trial or in petitioners' opening brief respondent's opening brief states as follows also there are two additional adjustments in the notice_of_deficiency issued to petitioner in docket no mr lemons respondent did not adjust the self employment_tax for the taxable_year respondent has recently discovered that the correct amount of such tax is dollar_figure instead of dollar_figure also the adjust- ment to the self employment_tax for taxable_year of petitioner in docket no mrs lemons is also incorrect the amount should be increased from the notice_of_deficiency amount of dollar_figure to dollar_figure both of these adjustments because they are computational and unrelated to the other adjustments in the notices should be addressed at the conclusion of this matter under t c rule contrary to the above the notice_of_deficiency issued to mr lemons petitioner in docket no does adjust the self-employment_tax reported by mr lemons for and the notice_of_deficiency issued to mrs lemons petitioner in docket no made no adjustment to the self-employment_tax reported by mrs lemons for petitioners' reply brief contains the following statement in response to respondent respondent states that there are two additional adjustments which were not made in the notice_of_deficiency relating to self employment_tax for and that these adjustments should be addressed in the rule computation neither of these adjustments was made in the notice_of_deficiency neither was mentioned in either petition because petitioners had no notice that these adjustments would be proposed neither side offered any evidence about these issues and it is too late now to raise them for the first time respondent would have had to timely move for permission to seek an increased deficiency and properly plead these matters for them to be issues we note that neither party takes issue with the adjustment made in the notice_of_deficiency to the self- employment_tax reported by mr lemons for accordingly that adjustment is hereby sustained we also note that no adjustment was made in the notice_of_deficiency to the self-employment_tax reported by mrs lemons for in the case of respondent's adjustment to the self- employment_tax reported by mr lemons for petitioners bear the burden of proving that respondent's adjustment is incorrect rule a they did not take issue with this adjustment in mr lemons' petition or at trial accordingly petitioners have failed to meet their burden_of_proof and we hereby sustain respondent with respect to this adjustment as mentioned no adjustment was made in the notice of the deficiency to the self-employment_tax reported by mrs lemons for and respondent has not sought to amend the government's pleadings to raise such an adjust- ment thus no adjustment to mrs lemons' self-employment_tax for is before the court in passing we note that respondent's brief quoted above states that mrs lemons' self-employment_tax for should be increased at the conclusion of this matter under t c rule respondent's brief also states that this adjustment is unrelated to the other adjustments in the notices however if this adjustment is unrelated to the other adjustments in the notice it would appear to be a new issue which cannot be raised for the first time either in a post-trial brief or in a rule proceeding see 287_us_308 79_tc_933 74_tc_1338 40_tc_275 to reflect the foregoing and concessions decisions will be entered under rule
